 
 
IV 
111th CONGRESS
2d Session
H. RES. 1416 
IN THE HOUSE OF REPRESENTATIVES 
 
May 28, 2010 
Ms. Fudge (for herself, Mr. Thompson of Mississippi, Mr. Clay, Mr. Ellison, Mr. Bishop of Georgia, Mr. Davis of Illinois, Ms. Corrine Brown of Florida, Ms. Kilpatrick of Michigan, Ms. Eddie Bernice Johnson of Texas, Ms. Waters, Ms. Moore of Wisconsin, Mr. Payne, Ms. Clarke, Mr. Watt, Ms. Jackson Lee of Texas, Ms. Lee of California, Mr. Meeks of New York, Mr. Cummings, Mr. Johnson of Georgia, and Mr. Carson of Indiana) submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Amending the Rules of the House of Representatives regarding the public disclosure by the Committee on Standards of Official Conduct of written reports and findings of the board of the Office of Congressional Ethics, and for other purposes. 
 
 
1.Disclosures by the Committee on Standards of Official Conduct 
(a)Clause 3(b)(8) of rule XI of the Rules of the House of Representatives is amended to read as follows: 
 
(8) 
(A) 
(i)If the board of the Office of Congressional Ethics transmits a report respecting any matter with a recommendation to dismiss or that is unresolved due to a tie vote, the committee shall not make a public statement. 
(ii)If the committee establishes an investigative subcommittee respecting any such matter, the report and findings of the board of the Office of Congressional Ethics shall not be made public until the committee has taken its final vote on the investigative subcommittee's conclusions. Such investigative subcommittee shall conclude its review within one year after the board transmits a report respecting any matter. However, the committee shall make public the report and findings upon conclusion of review of the matter if misconduct is found, but no report shall be released if dismissal is recommended or if the matter is unresolved due to a tie vote. At least one calendar day before the committee makes public any written report or findings of the board, the chairman shall notify such board and the applicable Member, officer, or employee of that fact and transmit to such individual a copy of the statement on the committee’s disposition of, and any committee report on, the matter.  
(B)If, after receipt of a written report and any findings and supporting documentation regarding a referral from the board of the Office of Congressional Ethics or of a referral of the matter from the board pursuant to a request under paragraph (r), the committee agrees to a request from an appropriate law enforcement or regulatory authority to defer taking action on the matter, then the committee shall make no public disclosure unless and until the committee has acted on the matter. 
(C)The committee may not receive any referral from the board of the Office of Congressional Ethics within 60 days before a Federal, State, or local election in which the subject of the referral is a candidate. The committee may delay any reporting requirement under this subdivision that falls within that 60-day period.. 
(b)Clause 3(e)(1) of rule XI of the Rules of the House of Representatives is amended by inserting or a report regarding a referral from the board of the Office of Congressional Ethics before is deemed frivolous.  
2.Procedures of the Office of Congressional Ethics 
(a)In applying House Resolution 895 (110th Congress) during the 111th Congress, the following shall apply: 
(1)Notwithstanding the procedure set forth in section 1(c) of such House Resolution 895 to undertake a preliminary review of any alleged violation of a Member, officer, or employee of the House, such a preliminary review may only be undertaken within 7 calendar days (excluding Saturdays, Sundays, and public holidays) by the board of the Office of Congressional Ethics after receipt, after the date of adoption of this resolution, of a sworn complaint from a citizen asserting personal knowledge of any alleged violation by that Member, officer, or employee of any law, rule, regulation, or other standard of conduct applicable to such individual in the performance of his duties or the discharge of his responsibilities. 
(2)If, after the date of adoption of this resolution, the Committee on Standards of Official Conduct votes to dismiss any matter as frivolous or unfounded that is referred from the board of the Office of Congressional Ethics and directs that all records of the Office of Congressional Ethics respecting such matter be sealed, then the office shall immediately seal such records. 
(b)The board of the Office of Congressional Ethics is authorized and directed to amend its rules to define the standard of proof required to— 
(1)undertake a preliminary review; 
(2)commence a second-phase review of any matter under consideration; and 
(3)refer any matter to the Committee on Standards of Official Conduct. 
3.Effective dateThe amendments made by section 1 shall apply to referrals from the board of the Office of Congressional Ethics received by the Committee on Standards of Official Conduct after the date of adoption of this resolution. 
 
